DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated June 7, 2022 in response to a non-final office action.  Claims 1-2, 4-5, 7, 9, and 14-19 have been amended.  Claims 3 and 6 have been canceled.  Claims 21 and 22 have been added.  Claims 1-2, 4-5, and 7-22 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1-2, 4-5, 7, 9, and 14-19 to obviate the previous rejection to claims 1-20 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Some of the Applicant's arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitations “... includes information on an origin source address and a destination addresses to ...” and “... then the receiving AP is configured drop the corresponding synchronization frame ...” (Emphases added), should read:  “... includes information on an origin source address and a destination address to ...” and “... then the receiving AP is configured to drop the corresponding synchronization frame ...” (Emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2, 4-5, and 7-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation, “... maintain a history of unique identifiers of received synchronization frames to detect …” (Emphasis added).  It is unclear if these synchronization frames are different from the previously recited “... the one or more synchronization frames”.  For purposes of examination, the Examiner has interpreted the limitation to read “... maintain a history of unique identifiers of the received synchronization frames to detect …” (Emphasis added). 

Regarding claim 1, the claim recites the limitation, “... more than once such that if a unique identifier is received more than once …” (Emphasis added).  For clarity, because the identifier is unique a particular synchronization frame between a portal AP and satellite AP pair, the limitation should read “... more than once such that if a particular unique identifier is received more than once …” (Emphasis added).  

Regarding claims 1-2, 4-5, and 7-20, claims 1-2, 4-5, and 7-20  each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claims 1-2, 4-5, and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent No. 8,451,752, hereinafter, “Lu”) in view of Cheng et.al. (US Patent Application Publication, 20080025275, hereinafter, “Cheng”).
Regarding claim 21, Lu teaches:
A system comprising (Lu: a wireless mesh network configuration.  Fig. 1 and [Column 6, line 6]):
a switch (Lu: a gateway device 102.  Fig. 1 and [Column 6, line 12]);
one or more portal access points (APs ), wherein each portal AP of the one or more portal APs is connected to the switch by a wired connection (Lu: Some of the APs such as APs 103-104 [i.e., portal APs] may be coupled via a wired network [i.e., wired connection]  to a gateway device 102 [i.e., the switch].  Fig. 1 and [Column 6, lines 10-12]); and
one or more satellite APs (Lu: APs 105-106 [APs 105-106 are satellite APs, as they are remote and wirelessly connect to APs 103-104, which are portal APs].  Fig. 1 and [Column 6, lines 7-10]), wherein each satellite AP of the one or more satellite APs is configured to utilize one or more wireless paths to a portal AP of the one or more portal APs by a wireless connection (Lu: wireless mesh network configuration 100 includes, but is not limited to, multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links [i.e., wireless paths/connection].  Fig. 1 and [Column 6, lines 7-10]);
wherein one or more synchronization frames are transmitted between the one or more portal APs and the one more satellite APs (Lu: when AP 201 [AP 201 can be the Mesh AP 103 in Fig. 1, which is a portal AP] receives packet 701 … AP 201 may further perform another lookup operation … to determine a pair of source MAC address 708 and destination MAC address 709, where the source MAC address 708 represents a MAC address associated with the outgoing interface of current AP and the destination MAC address 709 represents an ingress interface of a next hop AP [which can be Mesh AP 105 in Fig. 1, a satellite AP ]. As a result, a new packet 702 is generated having source MAC address 708 and destination MAC address 709, where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled) … .  Figs. 1, 2, 7 and [Column 9, lines 21-22, 43-55]).
Although Lu teaches mesh access points (APs) interconnected by wireless and wired LANs for sending/receiving packets, Lu does not explicitly teach:
wherein each portal AP and each satellite AP is configured to utilize a channel blanket (CB) as part of a single channel architecture, such that each portal AP employs a same channel and a same basic service set (BSS) media access control (MAC) address, and each satellite AP employs a same channel and a same basic service set (BSS) media access control (MAC) address.
However, in the same field of endeavor, Cheng teaches:
wherein each portal AP and each satellite AP is configured to utilize a channel blanket (CB) as part of a single channel architecture (Cheng: The APs 105/110/115 have overlapping coverage areas [i.e., channel blanket] to reduce "gaps" in services provided to mobile devices.  Fig. 1 and ¶ [0024]), such that each portal AP employs a same channel and a same basic service set (BSS) media access control (MAC) address, and each satellite AP employs a same channel and a same basic service set (BSS) media access control (MAC) address (Cheng: APs 105, 110 and 115 each communicate on the same channel (i.e., frequency range or bandwidth) and are assigned the same MAC address and the same BSSID.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu to include the features as taught by Cheng above in order to enable seamless roaming support for mobile devices. (Cheng, ¶ [0008]).

Regarding claim 22, Lu teaches:
A method comprising:
connecting each portal access point (AP) of one or more portal APs to a switch by a wired connection (Lu: Some of the APs such as APs 103-104 [i.e., portal APs] may be coupled via a wired network [i.e., wired connection]  to a gateway device 102 [i.e., the switch].  Fig. 1 and [Column 6, lines 10-12]);
connecting each satellite AP of one or more satellite APs to a portal AP of the one or more portal APs (Lu: APs 105-106 [APs 105-106 are satellite APs, as they are remote and wirelessly connect to APs 103-104, which are portal APs].  Fig. 1 and [Column 6, lines 7-10]) by a wireless connection through one or more wireless paths (Lu: wireless mesh network configuration 100 includes, but is not limited to, multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links [i.e., wireless paths/connection].  Fig. 1 and [Column 6, lines 7-10]);
transmitting one or more synchronization frames between the one or more portal APs and the one more satellite APs (Lu: when AP 201 [AP 201 can be the Mesh AP 103 in Fig. 1, which is a portal AP] receives packet 701 … AP 201 may further perform another lookup operation … to determine a pair of source MAC address 708 and destination MAC address 709, where the source MAC address 708 represents a MAC address associated with the outgoing interface of current AP and the destination MAC address 709 represents an ingress interface of a next hop AP [which can be Mesh AP 105 in Fig. 1, a satellite AP ]. As a result, a new packet 702 is generated having source MAC address 708 and destination MAC address 709, where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled) … .  Figs. 1, 2, 7 and [Column 9, lines 21-22, 43-55]).
Although Lu teaches mesh access points (APs) interconnected by wireless and wired LANs for sending/receiving packets, Lu does not explicitly teach:
utilizing, by each portal AP and each satellite AP, a channel blanket (CB) as part of a single channel architecture such that each portal AP employs a same channel and a same basic service set (BSS) media access control (MAC) address, and each satellite AP employs a same channel and a same basic service set (BSS) media access control (MAC) address as the portal AP.
However, in the same field of endeavor, Cheng teaches:
utilizing, by each portal AP and each satellite AP, a channel blanket (CB) as part of a single channel architecture (Cheng: The APs 105/110/115 have overlapping coverage areas [i.e., channel blanket] to reduce "gaps" in services provided to mobile devices.  Fig. 1 and ¶ [0024]), such that each portal AP employs a same channel and a same basic service set (BSS) media access control (MAC) address, and each satellite AP employs a same channel and a same basic service set (BSS) media access control (MAC) address as the portal AP (Cheng: APs 105, 110 and 115 each communicate on the same channel (i.e., frequency range or bandwidth) and are assigned the same MAC address and the same BSSID.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu to include the features as taught by Cheng above in order to enable seamless roaming support for mobile devices. (Cheng, ¶ [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  


/SAI AUNG/Primary Examiner, Art Unit 2416